                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                     8:18CR66
                      Plaintiff,

        v.                                                PRELIMINARY ORDER OF
                                                               FORFEITURE
 LUIS HARO,

                      Defendant.



       This matter is before the Court on the government’s Motion for Preliminary Order of
Forfeiture (Filing No. 54). The Court has carefully reviewed the record in this case and finds
as follows:

       1.     On February 7, 2019, defendant Luis Haro (“Haro”) pled guilty pursuant to a
written Plea Agreement (Filing No. 51) to Counts I, IV and V of the Indictment and admitted
the Forfeiture Allegation. Count I of the Indictment charged Haro with conspiracy to
distribute and possess with intent to distribute 50 grams or more of methamphetamine
(actual), in violation of 21 United States Code § 846. Count IV of the Indictment charged
Haro with being an illegal alien in possession of a firearm, in violation of 18 United States
Code §§ 922(g)(1) and 924(a)(2).        Count V of the Indictment charged Haro with
knowingly using and carrying a firearm, during and in relation to, and knowingly
possessing such firearm in furtherance of, a drug trafficking crime for which he may be
prosecuted in court of the United States, that is, the offense described in Count I, in
violation of 18 United States Code § 924(c)(1)(A).         The Forfeiture Allegation in the
Indictment sought the forfeiture, pursuant to 21 U.S.C. § 853, of property taken from Haro’s
person and his vehicle on February 12, 2018, including $4,140.92 in United States on the basis


                                              1
that the currency was used in the commission of the conspiracy or was derived from proceeds
obtained directly or indirectly as a result of the commission of the conspiracy.
       2.     By virtue of his guilty plea, Haro shall forfeit his interest in the $4,140.92 in
United States currency and the government should be entitled to possession of said currency
pursuant to 21 U.S.C. § 853.
       3.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

       IT IS ORDERED:
       1.     The government’s Motion for Preliminary Order of Forfeiture (Filing No. 54) is
              granted.

       2.     Based upon the Forfeiture Allegation of the Indictment and Haro’s guilty plea,
              the government is authorized to seize the $4,140.92 in United States currency.

       3.     Haro’s interest in the $4,140.92 in United States currency is hereby forfeited to
              the government for disposition in accordance with the law, subject to the
              provisions of 21 U.S.C. § 853(n)(1).

       4.     The aforementioned currency is to be held by the government in its secure
              custody and control.

       5.     Pursuant to 21 U.S.C. § 853(n)(1), the government forthwith shall publish for at
              least thirty consecutive days on an official internet government forfeiture site,
              www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
              publication evidencing the government’s intent to dispose of the currency in
              such manner as the Attorney General may direct, and notice that any person,
              other than Haro, having or claiming a legal interest in the currency must file a
              Petition with the Court within thirty days of the final publication of notice or of
              receipt of actual notice, whichever is earlier.

       6.     The published notice shall state the Petition referred to in Paragraph 5, above,
              shall be for a hearing to adjudicate the validity of the Petitioner’s interest in the
              currency, shall be signed by the Petitioner under penalty of perjury, and shall
              set forth the nature and extent of the Petitioner’s right, title or interest in the
              currency and any additional facts supporting the Petitioner’s claim and the relief
              sought.



                                                2
7.    The government may also, to the extent practicable, provide direct written notice
      to any person known to have an interest in the currency subject to this Order as
      a substitute for published notice as to those persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final Order
      of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will be
      addressed.

Dated this 6th day of May 2019.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                       3
